People ex rel. Rosenberg v Fludd (2022 NY Slip Op 01112)





People v Rosenberg


2022 NY Slip Op 01112


Decided on February 17, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 17, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

VALERIE BRATHWAITE NELSON, J.P.
REINALDO E. RIVERA
ROBERT J. MILLER
JOSEPH A. ZAYAS, JJ.


2022-00907

[*1]The People of the State of New York, ex rel. 
vJonathan Rosenberg, on behalf of Trevor Ford, petitioner, Vera L. Fludd, etc., respondent.


Rosenberg Law Firm, Brooklyn, NY (Jonathan Rosenberg, pro se, and Ralph Franco of counsel), for petitioner.
Anne T. Donnelly, District Attorney, Mineola, NY (Charles L. Dunn of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Trevor Ford upon his own recognizance or, in the alternative, to set reasonable bail upon Nassau County Indictment No. 624/2020.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
BRATHWAITE NELSON, J.P., RIVERA, MILLER and ZAYAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court